Citation Nr: 0614053	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from June 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

A Travel Board hearing was held in June 2005 before the 
undersigned Veterans Law Judge.  A transcript is associated 
with the claims file.

In September 2005 the Board remanded the case for further 
evidentiary development.


FINDING OF FACT

The veteran's arthritis of multiple joints was not manifest 
in service or within one year of separation, and is not 
attributable to service.


CONCLUSION OF LAW

Arthritis of multiple joints was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The timing requirement enunciated in 
Pelegrini applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for arthritis 
of multiple joints.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The communications, such as a VCAA letter of September 2002, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The VCAA letter pre-dated the rating 
decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in September 2002 specifically described the evidence 
needed to substantiate the claim and requested that the 
appellant to send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained service medical 
records, VA outpatient records, and a VA medical opinion.  
The veteran was a VA examination.  The Board concludes that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

The Board initially notes that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) do not apply, as it has not been 
alleged that the claimed disability was incurred while 
engaging in combat.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for arthritis may be granted if it manifests to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).  Service connection may be granted 
for any disease diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2005).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that he suffered rheumatic fever while in 
service and that his current multiple joint arthritis is a 
residual of the rheumatic fever.  However, upon careful 
review of the evidence of record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for arthritis of multiple joints.  While there is 
a current diagnosis of arthritis of multiple joints, there is 
no competent evidence of a nexus to a disease or injury in 
service.

Service medical records show that the veteran was treated for 
urethritis with penicillin in March 1969 after which he had 
an allergic reaction which caused symptoms which included 
polyarthralgias of the wrist, knees, hips and pain, erythema 
and edema of the right metacarpal-phalangeal and inter-
phalangeal joints.  The veteran was hospitalized for 
treatment.  Treatment records note a history of residual 
weakness of the left wrist secondary to an old gunshot wound, 
and a long history of blueness of the hands and feet when 
subjected to cold.  A previous diagnosis of Reynaud's disease 
was also noted.  Physical examination revealed some resolving 
ulticarial lesions on the arms and legs with some tender 
subcutaneous nodules on the posterior aspects as well as 
several large, circumscribed, flat erythematous lesions on 
both legs.  He had marked swelling, pain and erythema with 
increased temperature in both wrists, the right dorsal 
surface of the hand, the right metaracpal-phalangeal and 
inter-phalangeal joints.  Sedimentation rate was 34 at 
admission but within 5 days of admission it was within normal 
limits.  Within 3 to 4 days there was no longer any residual 
polyarthralgias and the remainder of the veteran remained 
asymptomatic for the remainder of the hospital course.  

A separation physical of November 1969 noted the veteran's 
musculoskeletal system, upper and lower extremities, and skin 
were within normal limits.  Pertinent laboratory findings 
were negative. 

Outpatient treatment records dated between January 1999 and 
July 2003 note complaints of and treatment for swelling and 
pain on multiple joints to include wrists, ankles, knees and 
elbows.  Records also show a diagnosis of osteoarthritis.  
However, there is no evidence of record of a nexus between 
the currently diagnosed multiple joint arthritis and a 
disease or injury in service to include the rheumatic fever 
experienced in March 1969, nor is there a diagnosis of 
arthritis within one year of service. 

The evidence of record shows that the multiple joint 
arthritis was first manifested more than a year after 
service.  A VA examination of May 1983 noted that the veteran 
had a past history of rheumatic fever in service in 1968 with 
no residuals.  The first objective finding of arthritis of 
records is in treatment records of October 2000.  This is 
more than 30 years after service.  

The Board notes that in a June 2005 hearing the veteran 
testified that since he had rheumatic fever in service.  He 
had constant problems with swelling joints in his shoulder, 
elbows, legs and hips, which has not subsided.  He attributed 
his symptoms to the rheumatic fever in service.  The Board 
notes that the appellant is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App 465 (1994).  However, as a lay person, he 
is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Furthermore, any implied assertion of 
continuity is viewed as unreliable.  The Board finds that the 
separation examination affirmatively disclosing normal upper 
and lower extremities, normal musculoskeletal system, and 
normal laboratory results,  and the remarkable silence of the 
record in proximity to separation are far more probative than 
remote statements advanced in support of a claim for monetary 
benefits.  The Court has noted that in a merits context, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  The competent evidence of record shows that 
current arthritis of multiple joints is not related to 
service. 

The only competent medical evidence regarding a relationship 
between the veteran's currently diagnosed arthritis and a 
disease or injury in service is a VA examiner's opinion of 
December 2005 which states that "after a thorough 
rheumatology evaluation, it is evident that it is highly 
unlikely that [the veteran] has rheumatic fever or subsequent 
inflammatory joint disease from his treatment for gonococcal 
arthritis while in service.  He does have multiple joint 
problems which appear to be individually isolated problems 
and not due to a global systemic disease.  These generalized 
problems can be explained by normal degenerative changes, as 
well as the manual labor and injuries that he had throughout 
his life after his military service.  It is, therefore, less 
likely than not that his current joint problems are due to 
his military service and most unlikely that they are due to 
his treatment for gonococcal urethritis."  The VA examiner's 
opinion was rendered after a review of the claims file and an 
examination of the veteran.  

The Board finds that the VA examiner's opinion is competent.  
It is uncontradicted by any other competent opinion.  The 
veteran's assertions that his arthritis was caused by his 
claimed in-service rheumatic fever or another event is not 
supported by the evidence of record and is not competent.  

The most probative evidence establishes that the veteran did 
not have arthritis of multiple joints at separation from 
service.  Furthermore, there is no reliable evidence of 
arthritis of multiple joints within one year of separation 
from service and the remote onset of arthritis of multiple 
joints is unrelated to service.  Accordingly, service 
connection is denied.  The preponderance of the evidence is 
against the claim for service connection for arthritis of 
multiple joints and there is no doubt to be resolved.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). See also 38 
C.F.R. § 3.102 (2002).
ORDER

Service connection for arthritis of multiple joints is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


